UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 MYRA SMITH,                                                  :
                                              Plaintiff,      :
                                                              :   20 Civ. 11136 (LGS)
                            -against-                         :
                                                              :        ORDER
 CITY OF NEW YORK,                                            :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on May 3, 2021, Defendant filed a pre-motion letter in anticipation of a

motion to dismiss. Dkt. No. 13.

        WHEREAS, an initial pre-trial and pre-motion conference was held on May 27, 2021.

For the reasons stated during the conference, it is hereby

        ORDERED that all discovery is STAYED pending resolution of Defendant’s anticipated

motion to dismiss. It is further

        ORDERED that, by June 3, 2021, Plaintiff shall produce to Defendant, any evidence of

the date on which she received the Equal Employment Opportunity Commission (“EEOC”)

Dismissal and Notice of Rights dated September 14, 2020, and attached to the Complaint (Dkt.

No. 2). It is further

        ORDERED that if Plaintiff wishes to file an amended complaint to attempt to cure the

problems Defendant identified in its pre-motion letter, then by July 8, 2021, Plaintiff shall file an

amended complaint. The amended complaint shall state all the facts in her current complaint and

add any additional facts she may have to address Defendant’s pre-motion letter. It is further

        ORDERED that, by August 5, 2021, Defendant shall answer or file a motion to dismiss

the operative Complaint. If Defendant files a motion, the parties shall submit motion papers
according to the following schedule:

   •   By August 5, 2021, Defendant shall file its motion to dismiss, with a memorandum of law

       not to exceed twenty-five (25) pages.

   •   By September 16, 2021, Plaintiff may (but is not required) to file any opposition, not to

       exceed twenty-five (25) pages. Because Plaintiff is pro se, the Court will independently

       review Defendant’s legal arguments, even if Plaintiff does not address them. If

       Defendant’s motion is successful, the case may be dismissed.

The parties shall comply with the Court’s Individual Rules, and if in effect, the Emergency

Individual Rules and Practices in light of COVID-19. Upon submission of Plaintiff’s opposition

the motion will be deemed fully briefed.

       The Clerk of Court is respectfully directed to serve a copy of this order on pro se Plaintiff.



Dated: May 28, 2021
       New York, New York




                                                 2
